PDR N0.PD-O424-15                        ORIGINAL
                IN THE COURT OF CRIMINAL APPEALS OF TEXAS



                                  Austin,TEXAS




    Oliver K.Hughes,                                    APPELLANT

                             -VS-


    THE STATE OF TEXAS                                      APPELLEE




ON PETITION FOR DISCRETIONARY REVIEWFron THE(Pirat COURT OF APPEALS)


IN Case NO.01-14-00173-CR        AFFIRMING THE CONVICTION


IN TRIAL COURT NO.1348998 From THE 339TH DISTRICT COURT OF


HARRIS COUNTY,TEXAS                                         COURT OF CRIMINAL APPEALS

                                                                 JUN 19 2015


                                                            Abe! Acosta, Clerk
    APPELLANT'S "PETITION FOR DISCRETIONARY REVIEW"


                                                              FILED IN
                                                   COURT OF CRIMINAL APPEALS

                                                            JUN 19 2013

                                                        Abel Acosta, Clerk




                            I.
                           IDENTITY OP JUDGE(S),PARTIES AND COUNSEL:
T^A|?yPGff                                     The Honorable Jay Burnett

Pretrial JUDGE                                The Honorable Maria T.Jackson

                                              339TH District Court

                                              1201 Franklin Street

                                               Houston*Texas 77002



APPELLANT AND Pro-Se DEPENDANT                 Oliver K.Huqhes

                                               TDCJ-CIDil929467

                                               French M.Robertson Unit

                                               12071 FM 3522

                                                Abilene,Texas 79601




PROSECUTOR(S) AT TRIAL                        Joshua Phanco


                                               Donna Logan


                                               Assistant^- District Attorney's

                                                Harris County*Texas

                                                 1201 Franklin Street


                                                 Houston*tekas 77002

APPELLANT'S COUNSEL ON APPEAL                    Mark C.Kratovil


                                                 Assistant Public Defender

                                                  1201 Franklin Street 13TH Floor

                                                  Houston*Texas 77002




                                 II.
                          :VT/;-      •;.•• i           v. j. >.i/.'- • i \



          K: \:».- •: : Ji;




                                                                                                          .'. • • ':%•••,,




f J '.;    iii : :i V'.v.:\',: •         M-.Afv'j'SV.




                                                                              !.--..f\.    i'j t". )>-••'-i'u .vi'.V-




                      '3fi.-:-,;Q'




                           *f 6":f -i     ii.'i\ i




   ;.(.,UV '. *.K.'t.-T •. fiw.'UiK/H



                                                                                     !-;t-..!':;j-o'.




               ..03'.'.. J. •. S'tv.Jt'.X't.'i'I